It appears that plaintiff-appellant was the father of an infant child which infant was a passenger in an automobile which was being driven by Claude Wiggins; that Willie June Wiggins had borrowed the car from its owner, the defendant-appellee, and was likewise a passenger in the car with the infant Carter; that the said Claude Wiggins drove the car onto the left hand side of the highway in front of an oncoming automobile and caused a collision resulting in the death of said infant Carter for which plaintiff-appellant brought suit against the owner of the car who had loaned it to Willie June Wiggins.
Although Willie June Wiggins was not driving the car at the time of the accident, she was in it and presumptively possessed of it as bailee. Upon holding of the case of Lynch v. Walker (decision rendered June 28, 1947) the judgment appealed is reversed.
THOMAS, C. J., BUFORD and ADAMS, JJ., concur.